Whitehead, J.
It was conceded upon the argument, that the evidence of the parol agreement to purchase, and possession under it, was not competent to prove the seisin of the plaintiff. It was, however, insisted to bo competent under the last count in the declaration. It was incumbent upon the plaintiff to prove not only that he had an interest in the premises, but such an interest as entitled him to damages; and as he claimed damages to the full amount of the property destroyed, it was necessary for him to establish a legal right to recover that amount — although the evidence offered did not prove a strictly legal estate in the plaintiff, in the one-eighth part of the premises, yet for the purposes of this action, and as against the defendants below, as wrong-doers, it was competent.
The plaintiff was in possession under an agreement which the parties had in part performed by the delivery of possession, and payment of part of the purchase money. A specific performance of it could have been enforced by the vendor. Had the plaintiff abandoned possession after the fire, his vendor could nevertheless have compelled him to take a deed. Resides, the witness who had the strictly legal estate, could not maintain an action himself, or join the plaintiff in an action for the injury, as he was out of possession under the agreement referred to. Under these circumstances, the loss was entirely the plaintiff’s, *8and no recovery could be had for the one-eighth of the value of the buildings burned, except by him.
If this be the proper view of the question raised by the first bill of exceptions, then the rights of the parties could not be affected by admitting in evidence the deed executed in pursuance of that agreement, although executed after the happening of the injury complained of. Eor if the delivery of the possession under the agreement, and part payment of the purchase money for the one-eighth part of the premises gave to the plaintiff a right to recover in damages the value of this part, then it was entirely immaterial whether the deed was admitted in evidence or not. It gave to the plaintiff no additional claim for damages. It entitled him to nothing which he could not recover without it.